DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/650,506, 14/757,851, 16/254,305, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the parent applications does not provide support for the precipitant being a non-polar solvent.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The disclosure of the original specification does not provide support for the precipitant being a non-polar solvent.  This limitation is only present in the claims, and not the description of the invention in the body of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al. (CN 102492154) in view of Dibble et al. (Green Chem., 2011, 13, 3255).  Note:  A machine translation is being used for CN 102492154
Considering Claims 1-3 and 6:  Wei et al. teaches a process comprising contacting a starting material comprising a technical lignin (¶0011) and an ionic liquid to generate a solubilized material (¶0008); precipitating at least a fraction of the solubilized material with a precipitant to form a precipitated fraction and a supernatant fraction (¶0012-16), where the precipitant is preferably benzene/a non-polar compound (¶0016); separating the precipitated material from the supernatant (Abstract) and recycling the ionic liquid solvent (Abstract).
	Wei et al. does not teach recycling the ionic liquid through the specific steps (iv) and (v).  However, Dibble et al. teaches recovering an ionic liquid from a mixture by adding acetone and water to form a two-phase mixture, with the acetone in one phase and the ionic liquid in the other.  The The ionic liquid and acetone then recovered through isolation (pg. 3259 and Fig. 4).  Wei et al. and Dibble et al. are analogous art as they are concerned with the same technical difficulty, namely ionic liquid recycling in lignin dissolution processes.  It would have been obvious to a person having ordinary skill in the art to have added the acetone and water of Dibble et al. to the ionic liquid mixture of Wei et al., and the motivation to do so would have been, to allow complete isolation of the ionic liquid from the precipitant and therefore allow its recycling in the process (pg. 13).
Considering Claim 4 and 5:  Wei et al. teaches the solvent as being [C2mim][OAc] in an embodiment (¶0036).
Considering Claims 7 and 8:  Wei et al. does not teach the claimed extracting step.  However, Dibble et al. teaches extracting the supernatant with propanol to remove low molecular weight lignin products from the supernatant (pg. 3262-63).  The lignin compounds would comprise phenol groups.  It would have been obvious to a person having ordinary skill in the art to have used the extraction step of Dibble et al. in the process of Wei et al., and the motivation to do so would have been, as Dibble et al. suggests, to recover low molecular weight products from the ionic liquid (pg. 3259).
Considering Claim 9:  Wei et al. teaches adding 0.5 to 1 volumes of precipitant to the mixture (¶0045).
Considering Claim 10:  Dibble et al. teaches the liquid as being added an amount of 20 percent by volume of the supernatant (pg. 3262).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767